  Case 5:19-mj-00057-JCH Document 5 Filed 10/15/19 Page 1 of 2 Pageid#: 115


                                                                                            10/15/19
                         IN THE UNITED STATES DISTRICT COURT
                                                                                          ,%PUTPO
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division


IN THE MATTER OF THE SEARCH OF:

Cellular Telephone Device Assigned                               5:19mj00057
                                                     Case No. ____________________
Telephone Number 540-247-5799,
A Samsung Galaxy J7 (32GB),
Serial Number 358601090506141


                                             ORDER

       The Government has submitted an application and affidavit for a warrant to search and

seize a Samsung Galaxy J7 cellular telephone, where ever it is located. The Government

anticipates that the device may be equipped with biometric security features that require a

fingerprint or thumbprint, or iris or facial recognition to unlock the computer. If more than forty-

eight hours have passed since the computer was unlocked, this biometric feature will not unlock

the device. The device then could only be unlocked by using a passcode.

       Having reviewed the application and affidavit, I find probable cause to search the and

seize the device. The Government seeks authorization to use the biometric information, including

fingerprint, thumbprint, iris, or face, of Gerald Drake to unlock the device.

       I cannot compel a person to provide his or her passcode to unlock a phone. See In the

Matter of the Search Warrant Application for [redacted text], No. 17 M 85, 2017 WL 4563861,

at *5 (N.D. Ill. Sept. 18, 2017). On the other hand, biometric information is non-testimonial and

may be compelled by the Government. In the Matter of Search Warrant Application for

[redacted text], 279 F. Supp. 3d 800 (N.D. Ill. 2017). Because the Government will have no

ability to unlock a computer that is equipped with biometric security after forty-eight hours have

passed, absent a passcode, I hereby authorize the Government to use the fingerprint or

                                                 1
  Case 5:19-mj-00057-JCH Document 5 Filed 10/15/19 Page 2 of 2 Pageid#: 116




thumbprint or iris or face of Gerald Drake in an attempt to unlock the device. The Government

must select the person’s finger and apply it to the sensor or hold the computer in front of the

person’s face or iris, and the agent may not require the person to undertake those acts himself or

herself.

           It is so ORDERED.

                                              ENTERED: October 15, 2019




                                              Joel C. Hoppe
                                              United States Magistrate Judge




                                                 2
